                    Case 4:19-cr-00037-BSM Document 126 Filed 10/18/19 Page 1 of 1
(Post. 4/4/12)




                                    UNITED STATES DISTRICT COURT
                                            EASTERN DISTRICT OF ARKANSAS

                                                     NOTICE


                 United States of America

                           V.                                     Case No.:     4: I 9CR00037-06 BSM

                      Terri Blevins


TYPE OF CASE:
                                •   CIVIL           [K]cRIMINAL

[!]TAKE NOTICE that a proceeding in this case has been set for the place, date, and time set forth below:

PLACE                                                      ROOM NO.
Richard Sheppard Arnold United States Courthouse           2D
500 W Capitol A venue                                      DATE AND TIME
Little Rock AR 7220 I                                      11/25/2019 at 9:30 a.m.
TYPE OF PROCEEDING

JURY TRIAL before the Honorable Brian S. Miller, U.S. District Judge.



•    TAKE NOTICE that a proceeding in this case has been continued as indicated below:

PLACE                           DATE AND TIME PREVIOUSLY   CONTINUED TO DATE
                                SCHEDULED                  AND TIME




                                                           JAMES W. McCORMACK, CLERK
                                                           U.S. MAGISTRATE JUDGE OR CLERK OF COURT

                                                           C. Newton
                                                           (BY) DEPUTY CLERK
